Citation Nr: 0313751	
Decision Date: 06/24/03    Archive Date: 06/30/03

DOCKET NO.  97-12 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for low 
back strain.  

2.  Entitlement to a compensable rating for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from February 1974 to March 
1995.  

The issues on appeal were originally before the Board in 
September 2001 at which time they were remanded to provide 
the veteran with a requested Travel Board hearing.  


REMAND

In February 2003, the Board sent a letter to the veteran 
informing him of certain provisions of the Veterans Claims 
Assistance Act of 2000 (hereinafter VCAA).  See Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) and implementing 
regulations, now codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  The Board sent the VCAA letter to 
the veteran under the provisions of 38 C.F.R. 
§ 19.9(a)(2)(ii).  However, this regulatory provision was 
recently invalidated by the United States Court of Appeals 
for the Federal Circuit.  Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  In view of the Federal Circuit's 
holding, it now appears that appropriate VCAA notification 
must be accomplished at the RO. 

In September 2001, the Board remanded the issues on appeal 
back to the RO for a Board hearing at the RO (Travel Board 
hearing).  The veteran was scheduled for an appropriate 
hearing to be conducted in May 2002.  In April 2002, he 
requested another hearing to be held in the summer date due 
to conflicts with his employment.  The Board notes that 
hearing dates had previously been scheduled during the summer 
months, but the veteran requested that those be rescheduled 
as well.  It appears that the RO has been attempting to 
accommodate the veteran's wishes.  However, in view of the 
need to return the case to the RO for VCAA notification 
action as outlined in the above paragraph, it would seem 
reasonable to once again schedule a Board hearing during the 
summer months as requested by the veteran.   



Accordingly, the case is hereby REMANDED for the following 
actions:
 
1.	The RO should review the record and 
send an appropriate letter to the 
veteran to ensure compliance with all 
notice and assistance requirements set 
forth in the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and 
implementing regulations, now codified 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002).  The RO should 
also advise the veteran of the 
evidence necessary to substantiate his 
claims, as well as what evidence he is 
to provide and what evidence VA will 
attempt to obtain.  See Quartuccio v. 
Principi, 16 Vet. App  183 (2002).  If 
any additional development is 
undertaken by the RO, then it should 
furnish the veteran and his 
representative with an appropriate 
supplemental statement of the case. 

2.	The RO should schedule the veteran for 
a Travel Board hearing during the 
summer months as requested by the 
veteran (or, if the veteran elects, a 
Board videoconference hearing during 
the summer months).  After the Board 
hearing is held, or in the event the 
veteran fails to report or cancels the 
hearing, the case should be returned 
to the Board for appellate review. 

The purpose of this remand is to comply with the judicial 
holding in Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).  The veteran and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




